United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, DOMINICK V.
DANIELS PROCESSING & DISTRIBUTION
CENTER, Kearney, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1972
Issued: January 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2013 appellant, through his attorney, filed a timely appeal from a
February 27, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying his untimely request for reconsideration. Because more than 180 days elapsed
from the most recent merit decision dated January 23, 2012 to the filing of this appeal, the Board
lacks jurisdiction to review the merits of the case pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
On appeal, counsel contends that a January 29, 2013 medical report of Dr. Robin R.
Innella, an orthopedic surgeon, is sufficient to establish that appellant sustained a left knee injury
causally related to the accepted July 31, 2010 employment incident. He further contends that
1

5 U.S.C. § 8101 et seq.

appellant’s request for reconsideration was timely filed and, thus, a merit review of his claim
should have been conducted.
FACTUAL HISTORY
This case has previously been before the Board.2 In a January 23, 2012 decision, the
Board affirmed OWCP’s April 12, 2011 denial of appellant’s traumatic injury claim on the basis
that the medical evidence did not establish that the accepted employment incident, being hit in
the left knee by a registry mail cage door on July 31, 2010, caused or contributed to a left knee
condition.3 Following this decision, counsel, by letter dated January 23, 2013 and received on
January 29, 2013, requested reconsideration before OWCP and submitted new evidence.
In a December 4, 2012 report, Dr. Innella noted that appellant presented with a two and
one-half-year history of left knee pain after an injury at that time. A magnetic resonance
imaging scan performed at that time showed meniscal tears in both menisci of the left knee and
chondromalacia patella. Appellant currently complained about worsening knee pain and
stiffness in the morning and grinding within the knee. He denied any instability. Dr. Innella
listed findings on physical and x-ray examination of the left knee. He diagnosed osteoarthritis
that was localized primarily in the lower leg. On January 29, 2013 Dr. Innella reviewed
appellant’s medical records. He advised that appellant was status post contusion of the left knee
with exacerbation of degenerative changes. Appellant had an exacerbation of a torn medial
meniscus and a tear of the lateral meniscus of the left knee. His prognosis was fair. Dr. Innella
opined that the above-noted injuries were causally related to the July 31, 2010 employment
incident and were permanent in nature. He noted that appellant had a preexisting medial
meniscal tear and chondromalacia; however, appellant was functioning and able to work with
this condition. Dr. Innella concluded that he had developed progressive symptomatology since
that time.
In a February 27, 2013 decision, OWCP denied appellant’s request for reconsideration,
without a merit review. It found that the request was not filed within one year of the Board’s
January 23, 2012 decision and did not otherwise establish clear evidence of error.4
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.5
2

Docket No. 11-1577 (issued January 23, 2012).

3

This case was previously on appeal before the Board with respect to appellant’s emotional condition claim
under OWCP File No. xxxxxx798. In a July 14, 2009 decision, the Board set aside OWCP’s July 28, 2008 decision
on the grounds that appellant filed a timely request for reconsideration of the denial of his emotional condition claim
and remanded the case to OWCP for review under the proper standard for a timely reconsideration request. Docket
No. 09-184 (issued July 14, 2008). In a February 22, 2011 decision, the Board affirmed a September 25, 2009
OWCP decision denying appellant’s claim. Docket No. 10-1189 (issued February 22, 2011).
4

The Board notes that OWCP stated that the decision for which appellant sought review was dated January 22,
2012 rather than January 23, 2012.
5

20 C.F.R. § 10.607(a).

2

The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in
20 C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on
the part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.14
OWCP procedures were changed effective August 29, 2011. Section 10.607 of the
applicable regulations provide that the date of the reconsideration request for timeliness purposes
was changed from the date the request was mailed to the date the request was received by
OWCP.15
6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d (January 2004).
OWCP procedures further provide that the term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence which on its face shows that OWCP made an error (for example, proof that a
schedule award was miscalculated). Evidence such as a detailed well-rationalized medical report which, if
submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., supra note 6.

15

20 C.F.R. § 10.607.

3

ANALYSIS
The Board finds that appellant filed an untimely request for reconsideration. The most
recent merit decision in this case was issued by the Board on January 23, 2012. While
appellant’s request for reconsideration was dated January 23, 2013, it was not received by
OWCP until January 29, 2013. Because more than one year elapsed from the January 23, 2012
merit decision to the filing of his request on January 29, 2013, the Board finds that his request
was not timely filed.
The Board also finds that appellant’s untimely request failed to demonstrate clear
evidence of error. In its January 23, 2012 decision, the Board affirmed OWCP’s April 12, 2011
denial of his traumatic injury claim on the grounds that the medical evidence did not establish
that the accepted July 31, 2010 employment incident caused or contributed to a left knee
condition. Thereafter, counsel submitted reports from Dr. Innella. As noted, the question of
whether a claimant has established clear evidence of error entails a limited review of how the
evidence submitted with the reconsideration request bears on the evidence previously of record.
None of Dr. Innella’s reports, however, manifested on its face that an error was made in the
denial of appellant’s claim. In a December 4, 2012 report, he found that appellant had
osteoarthritis that was localized primarily in the lower leg, but he did not provide any medical
opinion addressing how being hit in the left knee by a registry mail cage door on July 31, 2010
caused or contributed to the diagnosed condition.16 Dr. Innella’s January 29, 2013 report found
that appellant was status post contusion of the left knee with exacerbation of degenerative
changes, and he had an exacerbation of a torn medial meniscus and a tear of the lateral meniscus
of the left knee due to the accepted employment incident. He noted appellant’s capacity to
function and work while having a preexisting medial meniscal tear and chondromalacia and that
his symptomatology had progressed. A detailed, well-rationalized medical report which could
have created a conflict in medical opinion requiring further development if submitted prior to
issuance of the denial decision, does not constitute clear evidence of error.17 The Board notes
that, while Dr. Innella’s January 29, 2013 report is generally supportive of appellant’s claim, it is
not sufficiently probative to prima facie shift the weight of the evidence in appellant’s favor.
Although it might be construed to produce a contrary result, it does not demonstrate clear error
on the part of OWCP in denying his traumatic injury claim. Dr. Innella offered no medical
rationale to explain how appellant’s diagnosed left knee condition was causally related to the
July 31, 2010 employment incident.18 Since his reports did not address the issue of whether the
diagnosed conditions were caused by the July 31, 2010 employment incident or raise a
substantial question as to the correctness of the denial of appellant’s claim, the Board finds that
appellant’s untimely request failed to establish clear evidence of error.19

16

See F.R., Docket No. 09-575 (issued January 4, 2010) (evidence that is not germane to the issue on which the
claim was denied is insufficient to demonstrate clear evidence of error).
17

Joseph R. Santos, 57 ECAB 554 (2006).

18

Medical conclusions unsupported by rationale are of little probative value. Willa M. Frazier, 55 ECAB
379 (2004).
19

John Crawford, 52 ECAB 395 (2001); Linda K. Cela, 52 ECAB 288 (2001).

4

On appeal, appellant’s attorney contended that Dr. Innella’s January 29, 2013 report was
sufficient to establish that appellant sustained a left knee injury causally related to the accepted
July 31, 2010 employment incident. As discussed, his report was not sufficient to prima facie
shift the weight of the evidence in appellant’s favor and raise a substantial question as to the
correctness of OWCP’s decision denying appellant’s traumatic injury claim.
Counsel further contended that appellant’s request for reconsideration was timely filed
and, thus, a merit review of his claim should have been conducted by OWCP. He stated that
OWCP’s assertion that the request was not timely could only be explained as a failure in its
receiving and filing system. As discussed above, the evidence establishes that appellant’s
reconsideration request was filed after the one-year time period had elapsed.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was untimely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

